Citation Nr: 1707588	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  08-10 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1967 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the issue on appeal.  In April 2014, the Veteran testified before the Board via videoconference.  In December 2015, the Board denied the Veteran's claim.  The Veteran appealed that decision to the Court of Appeals for Veterans' Claims (the Court) and by an August 2016 Order, the Court remanded the claim to the Board for adjudication in accordance with a Joint Motion for Remand.  The Board remanded the claim in November 2016 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary prior to adjudication of the claim.  

Following the most recent supplemental statement of the case issued in December 2016, medical records from the California Department of Corrections were received by the VA.  Those records are pertinent to the Veteran's claim and must be considered by the AOJ in the first instance.  The Veteran's representative has not waived regional jurisdiction of those records.

In that regard, in February 2017, the Veteran's representative requested that the claim be remanded in light of the August 2016 Joint Motion for Remand.  The Joint Motion for Remand directed the VA to obtain records from the Veteran's incarceration from 1981 to 2004.  However, in December 2016, the Veteran only submitted authorizations to release records from a period of incarceration from 2006 to 2012.  Accordingly, the Veteran should be provided the opportunity to authorize the release of records from his period of incarceration from 1981 to 2004 from the State of New Mexico Corrections Department, or other identified facility.

Accordingly, the case is REMANDED for the following action:

1.  Request all available treatment records from the State of New Mexico Corrections Department or other identified facility for the Veteran's time of incarceration, approximately from 1985 to 2005.  If any records are unavailable, notify the Veteran and provide him with the opportunity to submit any additional records.

2.  Then, readjudicate the claim. If the decision remains adverse to the appellant, issue a supplemental statement of the case. Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




